Citation Nr: 1210161	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for residuals of a low back injury.  The Oakland, California, RO has retained jurisdiction over the Veteran based on his residency.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist requires that VA undertake reasonable efforts to obtain relevant records not in the custody of a Federal agency.  This includes private care providers and State or local governments.  38 C.F.R. § 3.159(c)(1).

At the June 2010 VA examination, the Veteran indicated he had been receiving state disability for his back for approximately 14 years.  The Veteran had not previously mentioned this; records related to the grant of disability would clearly be relevant to the current claim, as they likely contain information related to the date and circumstances of onset of back problems.  

Further, the Veteran reported in a December 2008 statement that a Dr. La Rochelle from Napa had treated him, and had in fact identified shrapnel in his back.  Records from this doctor are not associated with the claims file, though the Veteran indicated that such records may be available in storage.  On remand, appropriate steps to obtain the records should be undertaken.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. La Rochelle and the State agency which granted him disability, as well as any other health care provider who has treated his back condition.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

All related development efforts must be documented in the claims file.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include obtaining an updated medical opinion if warranted.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



